Citation Nr: 1024886	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  09-09 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic left hip 
disorder.  

2.  Entitlement to service connection for chronic pelvic gird 
muscle weakness residuals.  

3.  Entitlement to service connection for a chronic low back 
disorder to include paravertebral myositis and low back pain.  

4.  Entitlement to service connection for a chronic right hip 
disorder.  

5.  Entitlement to service connection for a chronic left knee 
disorder.  

6.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include a depressive disorder.  



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to March 1968.  

In October 1974, the San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO) denied service connection for a left hip 
disorder to include Legg-Perthe's disease.  In June 1975, the 
Veteran submitted a notice of disagreement (NOD) with the 
decision.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 RO decision which determined that new and 
material evidence had not been received to reopen the Veteran's 
claim of entitlement to service connection for pelvic gird muscle 
weakness residuals and denied service connection for a low back 
disorder to include paravertebral myositis and low back pain, a 
right hip disorder, a left knee disorder, and a depressive 
disorder.  

As the issue of service connection for chronic pelvic gird muscle 
weakness residuals has not been previously adjudicated, the Board 
has reframed the issue to reflect that fact.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran advances that service connection is warranted for a 
chronic left hip disorder which was incurred in active service 
or, in the alternative, aggravated by his military duties.  He 
contends further that he incurred chronic low back, right hip, 
left knee, and acquired psychiatric disabilities as a result of 
his chronic left hip disorder.  

In October 1974, the RO denied service connection for a left hip 
disorder to include Legg-Perthe's disease.  In June 1975, the 
Veteran submitted a timely NOD with that decision.  A statement 
of the case (SOC) which addresses that issue has not been issued 
to the Veteran.  The United States Court of Appeals for Veterans 
Claims (Court) has directed that where a veteran has submitted a 
timely NOD with an adverse decision and the RO has not 
subsequently issued a SOC addressing the issue, the Board should 
remand the issue to the RO for issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  

As the Veteran is seeking service connection for chronic pelvic 
gird muscle weakness residuals, a chronic low back disorder, a 
chronic right hip disorder, a chronic left knee disorder, and a 
chronic acquired psychiatric disorder to include a depressive 
disorder secondary to his left hip disorder, the Board finds that 
those issues are inextricably intertwined with that issue.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran which 
addresses the issue of the Veteran's 
entitlement to service connection for a 
chronic left hip disorder to include 
Legg-Perthe's disease.  The Veteran should 
be given the appropriate opportunity to 
respond to the SOC.  The Veteran is advised 
that he must complete his appeal of this 
issue by filing a timely substantive 
appeal.  

2.  Then readjudicate the issues of service 
connection for chronic pelvic gird muscle 
weakness residuals, a chronic low back 
disorder to include paravertebral myositis 
and low back pain, a chronic right hip 
disorder, a chronic left knee disorder, and 
a chronic acquired psychiatric disorder to 
include a depressive disorder.  If the 
benefits sought on appeal remain denied, 
the Veteran should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on his 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the issuance 
of the last SSOC.  The Veteran should be 
given the opportunity to respond to the 
SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

